Citation Nr: 1112912	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for status-post Bankart procedure reconstructive surgery of the left shoulder with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim of service connection for status-post Bankart procedure reconstructive surgery of the left shoulder with scar, assigning a 20 percent rating effective March 2, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran appeals for an initial rating greater than 20 percent for his service-connected status-post Bankart procedure reconstructive surgery of the left shoulder with scar.  When the Veteran perfected a timely appeal on this claim in October 2007, he requested a videoconference Board hearing at the RO.  This hearing was scheduled for June 2009.  Several days before this hearing, however, the Veteran submitted a letter to the RO in which he notified VA that he would be unable to attend his videoconference Board hearing when it was scheduled due to a death in the family.  He also asked that his videoconference Board hearing at the RO be rescheduled.  The Veteran's service representative argued in a March 2011 Appellant's Brief that this appeal was not ripe for adjudication by the Board because VA had not taken action on the Veteran's request to reschedule his videoconference Board hearing at the RO.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a new videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

